DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 1/20/2021.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Rejections directed towards the method claims 19, 20, and 29-36 are presented below in large part because applicant has recited the structure features found in claim 1 into the method, but where the method steps are not linked to the structural features now recited in the claim.  The rejections are a best effect to explain these issues, and it is requested that applicant review the claims to ensure that the method steps are not distinctly recited from the now recited structural features such that the method steps are linked to their appropriate structural counterpart.
Election/Restrictions
Claims 1, 7-15, 37, 41-48, and 51-58 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19, 20, and 29-36, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/8/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claims 1, 19, 37, and 52 are objected to because of the following informalities:  
As to Claim 1,
The phrase “the output of the second gain element” on line 17 of page 2 of claim 1 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the second gain element.”
The phrase “the output of the delay element” on lines 17-18 and line 20 of page 2 of claim 1 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the delay element” for the recitation on lines 17-18.
The phrase “the output of the first gain element” on the last two lines of page 2 of claim 1 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the first gain element.”
The phrase “the output of the second summation element” on lines 1-2 of page 3 of claim 1 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the second summation element.”
As to Claim 19,
The phrase “the angle of the magnetic field” on line 5 lacks antecedent basis as an angle was not previously recited.  It is suggested to state “an angle of the magnetic field.”
The phrase “the phase of the gain-adjusted signal” on line 8 lacks antecedent basis as a phase of the gain adjusted signal was not previously recited.  It is suggested to state “a phase of the gain-adjusted signal.”
The phrase “the phase of the feedback signal” on line 8 lacks antecedent basis as a phase of the feedback signal was not previously recited.  It is suggested to state “a phase of the feedback signal.”
The phrase “the output of the second gain element” on lines 3-4 of page 3 of claim 19 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the second gain element.”
The phrase “the output of the delay element” on line 4 and lines 6-7 of page 3 of claim 19 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the delay element” for the recitation on lines 17-18.
The phrase “the output of the first gain element” on lines 5-6 of page 3 of claim 19 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the first gain element.”
The phrase “the output of the second summation element” on lines 8-9 of page 3 of claim 19 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the second summation element.”
As to Claim 37,
The phrase “the output of the second gain element” on line 5 of page 4 of claim 37 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the second gain element.”
The phrase “the output of the delay element” on lines 5-6 and line 8 of page 3 of claim 37 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the delay element” for the recitation on lines 5-6.
The phrase “the output of the first gain element” on lines 7-8 of page 3 of claim 37 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the first gain element.”
The phrase “the output of the third summation element” on line 9-10 of page 3 of claim 37 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the third summation element.”
As to Claim 52,
The phrase “the output of the second gain element” on line 16 of page 3 of claim 52 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the second gain element.”
The phrase “the output of the delay element” on lines 16-17 and line 19 of page 3 of claim 52 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the delay element” for the recitation on lines 16-17.
The phrase “the output of the first gain element” on lines 18-19 of page 3 of claim 52 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the first gain element.”
The phrase “the output of the third summation element” on line 30-31 of page 3 of claim 52 lacks antecedent basis as an output was not previously recited.  It is suggested to state “an output of the third summation element.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-15, 19, 20, 29-37, 41-48, and 51-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 15,
The phrase “the angle signal is a sampled signal comprising more than two samples per period of the measured magnetic field signal and wherein the angle signal is updated at a refresh rate that does not change as a speed of rotation of the magnetic field changes” on lines 1-4 introduces new matter.  Applicant previously presented this claim and pointed to paragraph [0119] of the published application for support. However, upon further consideration, the above phrase introduces as it is not supported by the above paragraph.  The above paragraph does note that “n samples” of the signal period T, but the original disclosure does not disclose that more than two samples per period are used, and applicant does not originally disclose the recognition of not using 1 or 2 samples per period.  Furthermore, applicant’s current recitation of more than two samples reasonably includes three through infinity, but applicant does not have support for all values from three though infinity.  As such, the above phrase introduces new matter.
As to Claim 19,
The phrase “wherein the phase-locked loop is responsive to a clock signal having a frequency at least twice a frequency of the measured magnetic field signal” on lines 8-10 of page 2 of claim 19 introduces new matter.  On lines 3-4 of page 2 of claim 19, applicant already recites that the clock signal has a frequency related to a frequency of the measured magnetic field signal.  Applicant then, in the above phrase, recites, distinctly, that the clock signal has a frequency at least twice a frequency of the measured magnetic field signal.  However, applicant does not originally disclose that the clock signal has two frequencies, one that is related to the frequency of the measured magnetic field signal and another that is at least twice a frequency of the measured magnetic field signal.  As such, the above phrase introduces new matter.
The phrase “wherein the phase-locked loop comprises: a phase detector having a first input responsive to the measured magnetic field signal and a second input responsive to a feedback signal having a respective phase, wherein the phase detector is configured to generate a difference signal indicative of a difference between the phase of the measured magnetic field signal and the phase of the feedback signal” on lines 11-15 on page 2 of claim 19 introduces new matter.  Applicant recites a feedback signal having a phase and a difference signal in the above phrase, but applicant already recites a feedback signal having a phase and a difference signal in the method steps of this claim on page 1 of the claim.  Applicant does not originally disclose the use of two feedback signals and two difference signals, and as such, the combination of features introduces new matter.
The phrase “an oscillator coupled directly to the output of the proportional-integral controller to receive the angle signal from the output of the phase-locked loop and configured to generate the feedback signal, wherein the feedback signal has a phase that minimizes the difference signal” on the last four lines introduces new matter.  Applicant already recites an oscillator on lines 2-4 of page 2 of the claim, but applicant does not originally disclose having two oscillators as claimed.  As such, the above phrase introduces new matter.
The phrase “proportional-integral controller coupled to the phase detector to receive the difference signal and configured to generate the angle signal at an output of the proportional-integral controller, wherein the output of the proportional- integral controller is the output of the phase-locked loop, wherein the proportional-integral controller comprises: a proportional signal path comprising a first gain element: Page: 8 of 20 an integral signal path, parallel to the proportional signal path, comprising a second gain element, a delay element and a first summation element having a first input coupled to the output of the second gain element and a second input coupled to the output of the delay element; a second summation element having a first input coupled to the output of the first gain element and a second input coupled to the output of the delay element; and an integrator having an input coupled to the output of the second summation element and an output providing the angle signal, wherein one or both of the first and second gain elements are configured to perform a shift function” on lines 16 of page 2 of the claim though line 11 of page 3 of the claim introduces new matter.  Applicant already recites a controller on the last two lines of page 1 of the claim, and as seen in applicant’s Figure 5, applicant only discloses one controller (224).  Applicant is now reciting two controllers, and such a recitation is therefore new matter as applicant does not originally recite two controllers.
As to Claim 29,
The phrase “processing the difference signal with a controller to provide the angle signal comprises coupling the difference signal to a proportional-integral controller” on lines 1-3 introduces new matter.  Applicant discloses a single controller (224) in Figure 5, but applicant with the above phrase is reciting another controller and another proportional-integral controller but where applicant does not disclose more than one overall controller.  As such, the above phrase introduces new matter.
As to Claim 30,
The phrase “processing the difference signal with a controller to provide the angle signal comprises performing a shift function to establish a gain of the controller” on lines 1-3 introduces new matter.  Applicant discloses a single controller (224) in Figure 5, but applicant with the above phrase is reciting another controller but where applicant does not disclose more than one.  As such, the above phrase introduces new matter.
As to Claim 36,
The phrase “processing the difference signal with a controller to provide the angle signal comprises processing the difference signal to provide the angle signal at a substantially constant rate” on lines 1-3 introduces new matter.  Applicant discloses a single controller (224) in Figure 5, but applicant with the above phrase is reciting another controller but where applicant does not disclose more than one.  As such, the above phrase introduces new matter.
As to Claim 37,
The phrase “the angle signal is a sampled signal comprising more than two samples per period of the measured magnetic field signal and wherein the angle signal is updated at a refresh rate that does not change as a speed of rotation of the magnetic field changes” on lines 8-11 introduces new matter.  Applicant previously presented this claim and pointed to paragraph [0119] of the published application for support. However, upon further consideration, the above phrase introduces as it is not supported by the above paragraph.  The above paragraph does note that “n samples” of the signal period T, but the original disclosure does not disclose that more than two samples per period are used, and applicant does not originally disclose the recognition of not using 1 or 2 samples per period.  Furthermore, applicant’s current recitation of more than two samples reasonably includes three through infinity, but applicant does not have support for all values from three though infinity.  As such, the above phrase introduces new matter.
As to Claim 52,
The phrase “the angle signal is a sampled signal comprising more than two samples per period of the measured magnetic field signal and wherein the angle signal is updated at a refresh rate that does not change as a speed of rotation of the magnetic field changes” on lines 12-15 introduces new matter.  Applicant previously presented this claim and pointed to paragraph [0119] of the published application for support. However, upon further consideration, the above phrase introduces as it is not supported by the above paragraph.  The above paragraph does note that “n samples” of the signal period T, but the original disclosure does not disclose that more than two samples per period are used, and applicant does not originally disclose the recognition of not using 1 or 2 samples per period.  Furthermore, applicant’s current recitation of more than two samples reasonably includes three through infinity, but applicant does not have support for all values from three though infinity.  As such, the above phrase introduces new matter.
As to Claims 20, 29-36, 41-48, 51, and 53-58,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-15, 19, 20, 29-37, 41-48, and 51-58 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “the feedback signal has a phase” on line5 of page 2 of the claim is indefinite.  Applicant already recites that the feedback signal has a phase on line 11 of page 1 of the claim, and the difference between the two phases is therefore unclear because, as best understood, applicant is referring to the same phase but with distinct recitations.
Applicant recites that the feedback signal has a phase, but applicant previously recites that the other noted feedback signals have phases, and it is therefore unclear if applicant is reciting the same phase as was already recited or if applicant is reciting a new phase.
As to Claim 19,
The phrase “the phase difference” on line 9 is indefinite.  Applicant does not previously recite a phase difference, and the relationship between the above phase difference and the 
The phrase “the feedback signal has a phase” on line 1 of page 2 of the claim is indefinite.  Applicant already recites that the feedback signal has a phase on line 8 of page 1 of the claim, and the difference between the two phases is therefore unclear because, as best understood, applicant is referring to the same phase but with distinct recitations.
Applicant recites that the feedback signal has a phase, but applicant previously recites that the other noted feedback signals have phases, and it is therefore unclear if applicant is reciting the same phase as was already recited or if applicant is reciting a new phase.
The phrase “wherein the phase-locked loop comprises: a phase detector having a first input responsive to the measured magnetic field signal and a second input responsive to a feedback signal having a respective phase, wherein the phase detector is configured to generate a difference signal indicative of a difference between the phase of the measured magnetic field signal and the phase of the feedback signal” on lines 11-15 on page 2 of claim 19 is indefinite. 
1) As seen in Figures 5 and 6, the phase detector (220) includes an automatic gain control (AGC), multiplier, and lowpass filter which outputs the difference signal which is recited in the above phrase.  The method steps on lines 7-11 on page 1 of claim 19 are essentially recite the function of the above phase detector, but the phase detector is being distinctly recited from the above method steps but where they are not distinct.  While applicant is not required to recite the structural features that perform the method steps, because applicant is reciting the structure feature (phase detector) that performs the method steps, it is indefinite and unclear to distinctly recite the method steps from the very structural feature that performs the method steps in the 
2) More than one phase for the feedback signal was previously recited (note one was recited on line 1 of page 2 and on on line 8 of page 1 of the claim).  As such, the above phrase is further unclear because applicant is reciting three distinct phases for what is, as best understood, and is therefore using three distinct recitations of phase for the same phase.  As such, the difference and relationship between the phases is unclear.
The phrase “the measured magnetic field signal … having a respective phase” on lines 11-12 of page 2 of the claim is indefinite.  Applicant previously recites that the measured magnetic field signal has a phase on lines 4-5 of page 1 of the claim.  The difference between the two phases is therefore unclear because, as best understood, applicant is referring to the same phase but with distinct recitations.
The phrase “the phase of the measured magnetic field signal and the phase of the feedback signal” on lines 14-15 is indefinite because, as explained above, applicant is reciting more than one phase for the magnetic field signal and the feedback signal, and it is therefore unclear which phase applicant is referencing.
The phrase “an oscillator coupled directly to the output of the proportional-integral controller to receive the angle signal from the output of the phase-locked loop and configured to generate the feedback signal, wherein the feedback signal has a phase that minimizes the difference signal” on the last four lines is indefinite.  
1) Applicant previously recites more than one feedback signal (see for example the signal on line 8 of page 1 of the claim and line 12 of page 2 of the claim), and it is unclear which feedback signal applicant is referencing.

As to Claim 20,
The phrase “filtering the product signal comprises low pass filtering the product signal with a filter having a notch at a frequency related to the frequency of the measured magnetic field signal” on lines 1-3 is indefinite.  As best understood, the filtering recited in the above phrase is referring to the low pass of Figure 6.  However, this low pass is part of the phase detector which is distinctly recited in claim 19.  While applicant is not required to recite the structural features that perform the method steps, because applicant is reciting the structure feature (phase detector) that performs the method steps, it is indefinite and unclear to distinctly recite the method steps from the very structural feature that performs the method steps in the same claim when these features are not distinct.  As such, the relationship between the above method step and the phase detector of claim 19 is unclear.
 As to Claim 29,
The phrase “processing the difference signal with a controller to provide the angle signal comprises coupling the difference signal to a proportional-integral controller” on lines 1-3 is indefinite.  The difference and relationship between the above controller and proportional-integral controller and the previously recited controller and proportional-integral controller from claim 19 is unclear.  Applicant discloses one controller, a proportional-integral controller, as seen in Figure 5. However, applicant is distinctly reciting each of the controllers, in the combination, but where, as best understood, there is only one controller.  Applicant further distinctly recites 
As to Claim 30,
The phrase “processing the difference signal with a controller to provide the angle signal comprises performing a shift function to establish a gain of the controller” on lines 1-3 is indefinite.  
1) Applicant discloses one controller, a proportional-integral controller, as seen in Figure 5. However, applicant is distinctly reciting each of the controllers, in the combination, but where, as best understood, there is only one controller.  Applicant is distinctly reciting the above “controller” from the controller of claim 19, but where, as best understood, they are not distinct and where applicant discloses a single controller.  As such, the above phrase is indefinite because the relationship between the controllers is unclear.
2) As best understood, the gain and shift function of the controller mentioned above is caused by the first and second gain elements already recited in claim 19.  Applicant explains in the disclosure that it is the gain elements that perform a shift function.  However, applicant is distinctly reciting the above gain and shift features from the actual elements that perform these functions.  While applicant is not required to recite the structural features that perform the method steps, because applicant is reciting the structure feature (gain elements) that performs the method steps, it is indefinite and unclear to distinctly recite the method steps from the very structural feature that performs the method steps in the same claim when these features are not 
3) The phrase “the controller” is indefinite because, as explained above, applicant has recited more than one controller in the combination, and is unclear which controller applicant is referencing with the above phrase.
As to Claim 31,
The phrase “detecting an angle of a magnetic field with a magnetic field sensor comprising a plurality of magnetic field sensing elements comprises detecting the angle of the magnetic field in a magnetic field sensor comprising a plurality of magnetic field sensing elements, each comprising a respective plurality of vertical Hall Effect elements arranged as a circular vertical Hall (CVH) element” on lines 1-5 is indefinite.  
1) As best understood, the above detecting step is not a new recitation of actual detection but rather is referring to back to a previous detecting step from claim 19.  This is because the only way the method steps recited on page 1 of claim 19 can occur is if the magnetic field has been detected to provide the measured magnetic field signal.  However, applicant does not positively recite an actual detecting step in claim 19, and a such, it is unclear what detecting an angle step the above phrase is referencing.  Furthermore, the difference and relationship between the above detecting step and the measured magnetic field signal provided by the magnetic field sensing element output signals that includes a phase indicative of the angle of the magnetic field from claim 19 is unclear because, as best understood, they are referring to the same feature but where they are being distinctly recited.  As such, the difference and relationship between these features is unclear.

3) Applicant twice recites a magnetic field sensor and a plurality of magnetic field sensing elements in the above claim in a distinct manner but where, as best understood, they are not distinct.  Applicant is re-reciting these features distinctly in the above phrase but where, as best understood, they are not distinct as they refer to the same element or elements.
As to Claim 33,
The phrase “the magnetic field sensing element output signals form a substantially sinusoidal measured magnetic field signal” on lines 1-2 is indefinite.  Claim 19 already recites a measured magnetic field signal formed from the magnetic field sensing element output signals on lines 4-5.  While applicant may intend for the already recited measurement magnetic field signal to be sinusoidal, applicant does not recite this and instead distinctly recites a new sinusoidal measured magnetic field signal from the previously recited measured magnetic field signal of claim 19 but where, as best understood, they are not distinct.  As such, the combination is indefinite because the difference and relationship between the two measured signals is unclear because applicant is distinctly reciting the same measured signal twice but where, as best understood, there is one measured signal.
As to Claim 34
The phrase “the magnetic field sensing element output signals form a substantially square-wave measured magnetic field signal” on lines 1-2 is indefinite.  Claim 19 already recites a measured magnetic field signal formed from the magnetic field sensing element output signals 
As to Claim 36,
The phrase “processing the difference signal with a controller to provide the angle signal comprises processing the difference signal to provide the angle signal at a substantially constant rate” on lines 1-3 is indefinite. Applicant discloses one controller, a proportional-integral controller, as seen in Figure 5. However, applicant is distinctly reciting each of the controllers, in the combination, but where, as best understood, there is only one controller.  Applicant is distinctly reciting the above “controller” from the controller of claim 19, but where, as best understood, they are not distinct and where applicant discloses a single controller.  As such, the above phrase is indefinite because the relationship between the controllers is unclear.
As to Claim 37,
The phrase “the feedback signal has a phase” on line 11 of page 2 of the claim is indefinite.  Applicant already recites that the feedback signal has a phase on line 5 of page 2 of the claim, and the difference between the two phases is therefore unclear because, as best understood, applicant is referring to the same phase but with distinct recitations.
As to Claim 51,

As to Claim 52,
The phrase “an angle error correction circuit configured to receive the angle signal and to provide an angle error signal, wherein the angle signal and the angle error signal are combined to form a corrected angle signal” on lines 11-12 of page 3 of the claim is indefinite.  Applicant recites that the angle signal and the angle error signal are combined to form a corrected angle signal, but applicant does not recite what structural feature performs this function.  Applicant distinctly recites the above function from the angle error correction circuit but where, as best understood, the two features are not distinct.  It is therefore unclear if the angle error correction circuit is configured to combine the signals or if another element is intended to perform this function.  
The phrase “the feedback signal has a phase” on line 5 of page 3 of the claim is indefinite.  Applicant already recites that the feedback signal has a phase on line 19 of page 2 of the claim, and the difference between the two phases is therefore unclear because, as best understood, applicant is referring to the same phase but with distinct recitations.
As to Claims 7-15, 20, 29-36, 41-48, 51, and 53-58,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER

Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858